Citation Nr: 0106619	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total disability rating based 
on VA hospitalization from March 20 to May 19, 1997.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2001, the veteran testified from the RO at a 
videoconference hearing before the undersigned Board Member, 
seated in Washington D.C.  A copy of the hearing transcript 
has been associated with the claims file. 

Issues listed as number two and three on the front page of 
this decision will be addressed in the remand action at the 
end of the decision. 


FINDING OF FACT

The veteran received treatment for service-connected PTSD 
throughout his VA hospitalization from March 20 to May 19, 
1997.


CONCLUSION OF LAW

The criteria for a temporary total rating based on 
hospitalization form March 20 to May 19, 1997 have been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 1098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.29 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that all records relevant to the veteran's VA 
hospitalization from March 20 to May 19, 1997, have been 
associated with the claims file.  The facts relevant to the 
issue decided herein have been properly developed, and the 
issue is decided in the veteran's favor.  Consequently, the 
veteran will not be prejudiced as a result of the Board 
deciding this issue without first affording the RO an 
opportunity to consider her claim in light of the VCAA.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29. 
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29.

The veteran is service-connected for PTSD.

The records pertaining to the veteran's VA hospitalization 
from March 20 to May 19, 1997, reflect that the veteran was 
admitted to the facility in order to participate in the 
Transcend Extended Care at the Veterans Addiction Recovery 
Center.  While the hospital report reflects that the veteran 
received treatment for alcohol dependence with physiological 
dependency, PTSD was diagnosed at discharge.  In addition, 
records from group sessions during hospitalization reflect 
that the veteran was primarily receiving treatment for his 
PTSD.  Although the records do not clearly indicate how much 
of the treatment was for the service-connected disability or 
that the hospitalization would have been necessary for 
treatment of the service-connected disability alone, they are 
sufficiently supportive of the veteran's claim to raise a 
reasonable doubt which must be resolved in the veteran's 
favor.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 1098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).  Consequently, the Board concludes that 
the criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 have been met.


ORDER

A temporary total disability rating based on a period of 
hospitalization from March 20 to May 19, 1997, is granted.


REMAND

As noted above during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the VCAA 
became law.  This liberalizing law is also applicable to the 
appellant's remaining claims.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In the Board's opinion, 
further development is required to comply with the duty to 
assist provisions of this law. 

In this regard, the Board notes that the veteran contends 
that his PTSD has increased in severity since he was last 
examined by VA in May 1998.  In addition, during the 
videoconference hearing in January 2001, the veteran 
testified that he lived at the Ohio Veterans Home in 
Sandusky, Ohio where he had an incentive type job which 
involved moving patients in wheelchairs.  He related that he 
worked four hours a day and that he had not been gainfully 
employed in recent years.  In this regard, the veteran 
indicated that he had last worked from 1972-1982 as a press 
operator in a union job.  He related that he had a high 
school education.  He also related that he had an appointment 
at the VAMC Wade Park in Cleveland, Ohio for problems 
associated with numbness in his hands, feet, arms and legs.  
He indicated that he was on medication for gout.  Finally, 
the veteran testified that he had been denied Social Security 
Administration (SSA) disability benefits in September 1997.  
Therefore, there are additional records pertinent to the 
veteran's claims that are in the possession of the SSA.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claims for an increased evaluation 
for PTSD and entitlement to a permanent 
and total disability rating for pension 
purposes.  After obtaining any necessary 
releases, the RO should attempt to obtain 
a copy of all treatment records 
identified by the veteran, which have not 
been previously obtained, to include all 
pertinent treatment records from the Ohio 
Veterans Home in Sandusky, Ohio.  In any 
event, the RO must obtain a copy of all 
outstanding records pertinent to the 
veteran's claims from the Wade Park VA 
Medical Center since 1998. 

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

3.  The RO should obtain a copy of the 
SSA's September 1997 decision and the 
records upon which the decision was 
based.

4.  Thereafter, the RO should arrange for 
VA general medical and psychiatric 
examinations of the veteran by physicians 
with appropriate expertise to determine 
the current nature and severity of the 
PTSD and all other chronic disorders.  
All necessary tests and studies, 
including any other special examinations 
deemed warranted, should be conducted, 
and all findings should be reported in 
detail.  The general medical examiner 
should comment on the impact of the 
veteran's disabilities on his ability to 
maintain substantially gainful 
employment, to include whether they 
render him unemployable.  

The psychiatrist should indicate with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the veteran's PTSD.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
veteran's PTSD from those of any other 
diagnosed disorder.  The examiner should 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the PTSD, to include 
whether it renders the veteran 
unemployable.  The psychiatrist should 
also assign a Global Assessment of 
Functioning Score consisted with DSM IV 
and explain what the assigned score 
represents.  The claims file must be made 
available for review by the examiners, 
and the examination reports must reflect 
that the physicians reviewed the claims 
file.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examinations and opinions, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  In 
addition, the RO should undertake any 
other action required to comply with the 
VCAA.

6.  Then, the RO should readjudicate the 
issues on appeal.  It should also 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

7.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 


